Citation Nr: 1132557	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from December 1942 to October 1945.  The Veteran died in February 1991.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board previously remanded this matter in January 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1991.  A death certificate on file lists the cause of death as end stage congestive cardiomyopathy due to arteriosclerotic cardiovascular disease.

2.  During his lifetime, the Veteran was service-connected for psychosis.  

3.   Cardiovascular disease was not manifested in service, or in the initial year following separation from service.

4.  The claim for service connection for the cause of the Veteran's death is not supported by competent medical evidence demonstrating a causal relationship between the Veteran's military service, or any disability related thereto, and his death.

5.   The Veteran's death was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or by events not reasonably foreseeable on the part of VA in furnishing medical treatment.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  Compensation under 38 U.S.C.A. § 1151 for  the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA has satisfied the duty to notify the appellant.  A December 2006 letter advised the appellant of the information and evidence necessary to substantiate the claim for compensation under § 1151.  An  October 2008 letter satisfied the VCAA notice requirements  regarding the claim to reopen for service connection for the cause of the Veteran's death.  This letter included the information required by Hupp.   

The December 2006 and October 2008 letters advised the appellant of what evidence VA would be responsible for obtaining and what evidence VA would attempt to obtain on the appellant's behalf.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified.  

The RO obtained two medical opinions, and a VHA opinion was obtained in March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2011 VHA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

A.  Service Connection for Cause of Death

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service- connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of war, and certain chronic diseases, including cardiovascular-renal disease, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During the Veteran's lifetime, service connection was in effect for unclassified psychosis.  

The appellant asserts that the Veteran's death is related to service-connected psychosis.  The appellant also asserts that the Veteran had yellow fever in service and that yellow fever contributed to the Veteran's heart condition.  
  
The Veteran had active duty service from December 1942 to October 1945.  Service  treatment records do not reflect any complaints or treatment of cardiovascular disease, nor is there evidence that cardiovascular disease manifested to a compensable degree within one year of separation from service.  

Records from the VA Medical Center in Portland indicate that the Veteran was admitted in August 1990 with complaints of infrequency of chest pain.   Records noted that the Veteran had a past history of congestive heart failure diagnosed in May 1990.  The Veteran was diagnosed with coronary artery disease.  

Medical records from the VA Walla Walla reflect that the Veteran was admitted to the hospital in February 1991 with shortness of breath, fever, infiltrate in his right lung, cardiomyopathy and chronic congestive failure. 

The Veteran died in February 1991.  The death certificate lists the cause of death as end stage congestive cardiomyopathy due to arteriosclerotic cardiovascular disease.  

In December 2001 a VA medical opinion was obtained.  The examiner indicated that the claims file was reviewed.  The examiner noted that the available medical records  showed that he was hospitalized in service in 1945 for a psychosis, manic depression in a manic phase and gastric hyperacidity.  The examiner noted that there were three urinalysis results available from the record.  In March, April and September 1945, all of these tests indicated that no glucose was detected.  The examiner noted that there were no other laboratory test values available to determine potential diabetes.  The examiner noted that the record did not reflect a concern for diabetes. 

The examiner further noted that the record picked up in September 1982, when the Veteran was admitted for right hemiparesis and probable stroke.  A urinalysis was normal.  The record did not contain any mention of diabetes mellitus.  

The examiner noted that a progress note from Salem Clinic dated in October 1983 did not include any medication for diabetes.  The medical conditions under treatment did not include diabetes mellitus.  

The examiner noted that the Veteran was admitted to the Portland VA in March 1990.  A discharge summary indicated that the Veteran was admitted to the Portland VA after having been assessed at the Salem Memorial hospital for a gastrointestinal bleed.  His admitting medications included DiaBeta, and the record indicated that the Veteran was being treated for diabetes mellitus.  

The examiner noted that the first available evidence of a diagnosis of diabetes mellitus was in March 1990.  The examiner opined that there is no indication that the Veteran had diabetes during his period of service and no available evidence to suggest that the Veteran's mental health disorder contributed to the development of his diabetes. 

In January 2002, a cardiologist reviewed the claims file and provided a medical opinion.  The examiner noted that the Veteran died in February 1991 of congestive heart failure due to cardiomyopathy associated with coronary artery disease.  The examiner noted that coronary artery disease was first diagnosed when the Veteran presented with chest pain in May 1990.  Chest pain was first documented as occurring in April 1990.  The examiner stated that the first mention of abnormal studies was an abnormal EKG in September 1982 which appeared to reflect wall thickening, likely from hypertension.  

It was noted that, in May 1990, an echocardiogram found evidence of cardiomyopathy, likely secondary to coronary artery disease.  The Veteran underwent coronary angiography in August 1990 which demonstrated diffuse, chronic disease of the coronary arteries and ischemic cardiomyopathy.  He subsequently underwent coronary artery bypass grafting.  The examiner stated that coronary artery disease is a slow, progressive disease which progressed in the patient over years but was first manifest clinically in 1990.              

The examiner stated that he found no evidence to suggest that the Veteran's mental health disorder contributed to the development of cardiovascular disease.  

In statements in support of her claim, the appellant indicated that the Veteran may have had diabetes in service but that he was not checked for diabetes while hospitalized in 1945.  

The appellant submitted a medical opinion from Dr. R. Hall, M.D., dated in March 2000.  Dr. Hall noted that the Veteran was under his care from May 1979 until he moved in March 1990.  He stated that during that time period the Veteran was under a great deal of stress.  

In a statement dated in August 2001, Dr. Hall noted that the Veteran was diagnosed with diabetes in 1986 and was treated with DiaBeta.  Dr. Hall indicated that, in March 1990, he talked to the Veteran about insulin.   It was in the same time frame that his liver enzymes were elevated.  Dr. Hall noted that the Veteran was hospitalized in 1990 and had an EKG, x-ray and normal physical examination regarding his heart.

In March 2011, the Board obtained a VA medical opinion from a VA physician.  The examiner indicated that the claims file was reviewed.  

First the examiner was requested to address whether yellow fever in service caused or contributed to cardiomyopathy or diabetes mellitus.  The examiner noted that the only mention of yellow fever was no a VA Form 53-55 which noted "Yellow Fever 19 July 1944."  The examiner stated that there was no mention of yellow fever in the service treatment records.  The examiner noted that an August 1945 entry showed "certified as free of infestations and parasitic disease and vermin infestation."  An entry dated October 1, 1945 noted a normal physical examination, including exam of heart.  The examiner noted that an entry dated October 3, 1945 stated, " Roentgonologically normal heart lungs and pleurae."  

Records from Dr. Scott showed a normal EKG on January 14, 1958, when the Veteran was hospitalized for bronchitis/pneumonia.  

The examiner noted that a letter from Dr. Hall dated in August 2001, stated that the Veteran was diagnosed with diabetes mellitus, Type 2, in 1986 and had a normal heart evaluation in 1990.  

The examiner noted that the Veteran was diagnosed with coronary artery disease in May 1990 when he presented with new onset of atrial fibrillation and congestive heart failure.  

The examiner noted that the onset of illness from yellow fever appears abruptly three to six days after the bite of an infected mosquito.  After this incubation period, most individuals with yellow fever have a mild, self-limiting illness consisting of fever, headache, myalgia and malaise.  About 15 percent go on to a more serious illness with the abrupt onset of general malaise, fever, chills, headache, lower back pain, nausea and dizziness.  This is followed by a period of remission, with normalization of symptoms and temperature for up to 24 hours.  The patient  may then either fully recover or progress to a third phase of this illness.  The examiner noted that the complications of the third stage of yellow fever can include liver failure, renal failure, pulmonary edema, myocarditis, secondary bacterial infections, hemorrhage or disseminatedintravascacular coagulation, encephalitis (rare) and shock or death.

The examiner stated that approximately 15 to 20 percent of patient who enter this third phase of yellow fever infection succumb to the disease.   The examiner stated that there is no documented relationship between yellow fever infection and the later development of diabetes mellitus.  The examiner opined, "It is not scientifically plausible that the veteran recovered from an acute yellow fever infection, subsequently had normal heart function for more than 40  years, and then developed cardiomyopathy 46 years later that is related to the yellow fever in 1944.    The examiner concluded that the Veteran's diabetes mellitus was not caused by or the result of  yellow fever infection during service.  The examiner opined that cardiomyopathy was not caused by or the result of yellow fever infection during service.  

The Board acknowledges the appellant's belief that the Veteran's death was causally related to his service-connected psychosis or to yellow fever in service.  The appellant is not competent to say that her husband's death was related to yellow fever or psychosis, as there is no indication that she possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

After a careful review of the record, the Board finds that there is no competent and persuasive evidence that the Veteran's death is related to service.   The weight of the competent and probative evidence is against a finding that cardiovascular disease was related to service-connected psychosis or any other event of service.   
The Board is sympathetic to the appellant's loss of her husband; there is, however, a lack of competent medical evidence to warrant a favorable decision.  As there is a  preponderance of the evidence against the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the claim must be denied.

B.  Compensation under  § 1151 

The appellant asserts that an error in VA treatment in August 1990 may have contributed to the Veteran's death.   Specifically, according to a Report of Contact dated in October 2006, the appellant noted that the Veteran had surgery at the Portland VAMC in August 1990 and was subsequently treated at the Walla Walla VAMC.  The appellant indicated that it was possible that a VA error caused cardiomyopathy. 

For claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded where a Veteran suffers an injury or an aggravation of an injury that results in an additional disability by reason of VA hospitalization, or medical or surgical treatment.  Such disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran, either by a Department employee or in a Department facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Actual causation is required.  To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

In March 2011, a VA examiner reviewed the claims filed and provided a medical opinion.    The examiner was requested to review the records of the Veteran's surgery in 1990 and the medical care received afterward at the Walla Walla VAMC and to provide an opinion regarding whether the Veteran's cardiomyopathy was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment or examination.

The examiner noted that the Veteran was in the hospital for most of the final year of his life.  The examiner noted that the Veteran was admitted to the Portland VAMC for chest pain in August 1990.  He was found to have four blocked arteries, and coronary artery bypass graft times four was done in August 1990.  In September 1990, the Veteran was readmitted to the Portland VAMC for continued chest pain and peripheral edema.  The Veteran was transferred from the vascular service to a psychiatric unit in October 1990.  The examiner noted that a social work note dated in November 1990 stated that the social worker had a discussion with the Veteran's daughter regarding placement of the Veteran in structured assisted living and rehab.  A note dated in November 1990 indicated that the Veteran's appetite during his hospital stay was poor, and he used good intake as a control issue.

The examiner continued that the Veteran was transferred from Portland VAMC to the Dellamarter Care Center (skilled nursing home) in Pendleton in November 1990.  Subsequently, he was transferred to the Amber Valley Care Center in Pendleton.  In February 1991, he was admitted to the St. Anthony Hospital in Pendleton.  Admission diagnoses included acute pneumonia and chronic congestive heart failure secondary to arteriosclerotic heart disease.  He was transferred to the Walla Walla VA on February 14, 1991.  His discharge assessment from St. Anthony's Hospital was multiple system disease and end stage disease.  A physician noted that his prognosis was extremely poor.  The examiner noted that admitting diagnoses at Walla Walla VAMC included pneumonia, diabetes mellitus, severe peripheral arterial disease and arteriosclerotic heart disease with severe cardiomyopathy, refractory to therapy.  The Veteran was admitted for "essentially terminal care."  The impression was that he had end stage congestive cardiomyopathy.   The cardiomyopathy did not improve, despite maximal  therapy at Walla Walla VAMC.

The examiner opined that there is no evidence  that the Veteran's cardiomyopathy was caused by or exacerbated by carelessness, negligence, lack of proper skill, error in judgment or  similar instance of fault on the part of VA at Portland VAMC or at Walla Walla VAMC in furnishing hospital care, medical or surgical treatment or examination.  

The Board finds that there is a preponderance of the evidence against claim for compensation under § 1151 for the cause of the Veteran's death.  A competent medical opinion concluded that the Veteran's cardiomyopathy was not caused by or exacerbated by carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of VA.  Accordingly, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is not warranted.  Although the Board is sympathetic with the appellant's loss of her husband, there is a lack of competent medical evidence to warrant a favorable decision. The Board has considered the doctrine of reasonable doubt.  However, because there is not an approximate balance of positive and negative evidence of record, reasonable doubt may not be resolved in the appellant's favor. 




 



ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


